department of the treasury internal_revenue_service washington d c apr tax_exempt_and_government_entities_division uniform issue list ' nies se t ep r uh see ' ' jenin ink rekakkkknk kru kakkheek legend taxpayer a amount amount amount amount amount employer a empioyer b re eit rate eccercr t rite reka tiie re financial_institution a plan xx raeneekekekk plan y riek dkie dear eas this is in response to your request dated as supplemented by correspondence dated seer in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 of the code was due to mistake made by financial_institution a taxpayer a further represents that amount has not been used for any other purpose quug26u4i at the time of severance at the age of taxpayer a left employer a for employer b taxpayer a was entitled to take a distribution of the vested account balance in plan x which totaled amount taxpayer a elected to roll some of the funds from plan x into plan y which was sponsored by employer b taxpayer a elected a direct_rollover of the entire account balance from plan x into plan y except the after-tax contributions of plan x which were to be distributed directly to taxpayer a taxpayer a sought to avoid paying any state or federal income taxes on this distribution financial_institution a originally calculated the after-tax contributions of plan x to be amount financial_institution a distributed_amount to taxpayer a on and transferred amount into plan y no taxes were withheld from the distribution of amount because they were intended to represent after-tax contributions financial_institution a later determined that taxpayer a’s after-tax contributions to plan x totaled amount not amount as it previously reported financial_institution a issued a corrected form_1099 r for reflecting a taxable_distribution of amount which represented the difference between amount and amount because of this reporting error taxpayer a received a taxable_distribution of amount when taxpayer a had only requested that after-tax contributions be distributed directly to him financial_institution a has acknowledged their error in writing based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402of the code with respect to the excess_distribution of amount in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code that the secretary may waive the sec_401 of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by an error on the part of financial_institution a in distributing amount when it should have distributed_amount resulting in a taxable_distribution of amount and that this action did not comply with the instructions of taxpayer a ' therefore pursuant to sec_402 of the cdde the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayerais granted a period of days from the issuance of this ruling letter to contribute amount into another qualified_plan or rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact dentification number at - please address ail correspondence to se t ep ra t1 sincerely yours caldera wateins carlton a watkins manager employee_plans technical group
